Filed 2/2/15
                            CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FIRST APPELLATE DISTRICT

                                       DIVISION FIVE


In re KHALID B., a Person Coming Under
the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
KHALID B.,                                          A140708
         Defendant and Appellant.                   (San Francisco County
                                                    Super. Ct. No. JW126429)



         Welfare and Institutions Code section 727.1, subdivision (b)(1) (section
727.1(b)(1))1 provides that a court “may not” order placement of a ward at an out-of-state
facility unless “[i]n-state facilities or programs have been determined to be unavailable or
inadequate to meet the needs of the minor.” After appellant, born July 1998, admitted an
allegation in a section 602 petition that he committed involuntary manslaughter (Pen.
Code, § 192, subd. (b)), the juvenile court placed him in a facility in Iowa. Appellant
contends the juvenile court abused its discretion by imposing an out-of-state placement
because there is no substantial evidence in-state facilities were unavailable or inadequate
to meet his needs. We agree.
                                       BACKGROUND
         In November 2012, the San Francisco District Attorney filed a section 602 petition
alleging appellant committed involuntary manslaughter and assault by means likely to


1
    All further undesignated statutory references are to the Welfare and Institutions Code.

                                               1
produce great bodily injury (Pen. Code, § 245, subd. (a)(4)).2 The allegations were based
on an incident during which appellant struck a man, who died after hitting his head on the
pavement. In January 2013, a second petition was filed alleging appellant committed
another assault by means likely to produce great bodily injury (Pen. Code, § 245, subd.
(a)(4)). The petition was based on an incident during which appellant assaulted another
detainee at juvenile hall.
       In October 2013, following testimony by a police officer and eyewitness regarding
the basis for the November 2012 petition, appellant admitted the involuntary
manslaughter allegation. The balance of the November 2012 petition and the entirety of
the January 2013 petition were dismissed.
       In a November 2013 dispositional report, the juvenile probation department (the
Department) recommended that wardship be declared and appellant be placed at an out-
of-state facility. On November 20, 2013, appellant filed a written opposition to the
recommendation. The juvenile court held a contested dispositional hearing on November
22. At the conclusion of the hearing, the juvenile court declared appellant a ward of the
court and authorized the Department to seek an out-of-state placement. On December 19,
the Department informed the court appellant had been accepted at a facility in Iowa. On
January 9, 2014, the juvenile court ordered appellant placed at the Iowa facility.
                                       DISCUSSION
       “ ‘We review a juvenile court’s commitment decision for abuse of discretion,
indulging all reasonable inferences to support its decision.’ [Citation.] ‘ “[D]iscretion is
abused whenever the court exceeds the bounds of all reason, all of the circumstances
being considered.” ’ [Citation.] We will not disturb the juvenile court’s findings when
there is substantial evidence to support them. [Citation.] ‘ “In determining whether there
was substantial evidence to support the commitment, we must examine the record
presented at the disposition hearing in light of the purposes of the Juvenile Court

2
 Appellant was identified in the petition by a number of aliases, including Khalid B.
Appellant was previously adjudged a ward of the court in January 2012 based on a
sustained allegation of attempted grand theft (Pen. Code, §§ 487, 664).

                                              2
Law.” ’ ” (In re Oscar A. (2013) 217 Cal.App.4th 750, 755-756 (Oscar A.).) “A trial
court abuses its discretion when the factual findings critical to its decision find no support
in the evidence.” (People v. Cluff (2001) 87 Cal.App.4th 991, 998.)
       The purpose of the juvenile court law is “to provide for the protection and safety
of the public and each minor under the jurisdiction of the juvenile court and to preserve
and strengthen the minor’s family ties whenever possible, removing the minor from the
custody of his or her parents only when necessary for his or her welfare or for the safety
and protection of the public. If removal of a minor is determined by the juvenile court to
be necessary, reunification of the minor with his or her family shall be a primary
objective. If the minor is removed from his or her own family, it is the purpose of this
chapter to secure for the minor custody, care, and discipline as nearly as possible
equivalent to that which should have been given by his or her parents.” (§ 202,
subd. (a).) “Minors under the juvenile court’s jurisdiction must receive the care,
treatment, and guidance consistent with their best interest and the best interest of the
public. (§ 202, subd. (b).) Additionally, minors who have committed crimes must
receive the care, treatment, and guidance that holds them accountable for their behavior,
is appropriate for their circumstances, and conforms with the interest of public safety and
protection. (Ibid.) This guidance may include punishment that is consistent with the
rehabilitative objectives. (Ibid.)” (Oscar A., supra, 217 Cal.App.4th at p. 756.)
       In the present case, the Department observed appellant posed a flight risk and
danger to the community, and stated appellant “needs a treatment plan that consist[s] of
positive socialization, strict supervision, structure, anger management, individual and
family therapy, [and] victim restitution and victimization [e]ffects.” The Department’s
dispositional report also identified various problematic behaviors by appellant’s mother,
and at the dispositional hearing the Department’s counsel noted the need to get appellant
away from “negative influences.” The Department’s dispositional report indicates it
considered and rejected two California alternatives to an in-home placement: the Log




                                              3
Cabin Ranch School (LCRS) and the San Francisco Boys Shelter (SFBS).3 Prior to the
dispositional hearing, appellant’s attorney did not object to an out-of-home placement,
but did file a lengthy written objection to placing appellant out-of-state. Reports from a
neuropsychologist and a licensed clinical social worker were attached. The written
objection recommended three “therapy based placements in California: Excel in
Turlock…, Alpha Connections… in Apple Valley, and Quality Group Home… in
Fresno.” At the hearing, appellant’s counsel again suggested he be placed at one of these
three facilities and noted each was far away from the Bay Area.
         At the close of the dispositional hearing, the juvenile court conditionally
authorized an out-of-state placement, reasoning: “At this time [t]he Court does not
believe that there’s an appropriate placement that can address his educational and mental
health needs in the state of California, but I am leaving that to the Placement Department
when they explore the options.” (Emphasis added.) There is no indication the
Department considered any additional California facilities in its subsequent investigation;
instead, its reports indicate it considered only five out-of-state placements. The juvenile
court ultimately approved appellant’s placement at an Iowa facility, finding “in state
facilities or programs have been determined to be unavailable or inadequate to meet the
minor’s needs.”
         We conclude the Iowa placement was an abuse of discretion; the trial court failed
to follow the dictates of section 727.1(b)(1). Pursuant to that provision, a court may only
send a minor to an out-of-state facility if in-state facilities are “unavailable or inadequate
to meet the needs of the minor.” (Ibid.) Nonetheless, in the present case, the Department
considered only two out-of-home California placements. Both were local, and the
Department found both were inadequate. That determination has not been challenged by
appellant. No evidence, either direct or circumstantial, provides a basis for finding the
Department even considered the adequacy of any other placement in California, including




3
    Respondent does not dispute LCRS and SFBS are local placements.

                                               4
the three non-local California placements suggested by appellant that might have satisfied
the goal of separating appellant from the negative influence of his mother.
       We recognize that the Department may reject an available California placement if
it is not adequate to meet a minor’s needs. But the Department evaluated the adequacy of
only two in-state facilities. Respondent suggests, “[i]t is reasonable to infer that the
probation department was aware of and considered” the other California placements
suggested by appellant’s counsel. However, because the probation department carefully
documented its consideration of two local facilities and various out-of-state facilities, it
would be unreasonable to infer the probation department considered the California
facilities proposed by appellant, but failed to document it had done so. In the absence of
evidence that other in-state programs were found to be either unavailable or inadequate,
the Department’s effort fails to comply with the mandate of section 727.1(b)(1).
       We find guidance in the recent decision in Oscar A., supra, 217 Cal.App.4th 750.
There, the juvenile court placed out-of-state a juvenile who had been the subject of ten
petitions, had absconded from two placements, and had been terminated from two other
placements. (Id. at p. 753.) Oscar A. summarized the efforts to find a California
placement as follows: “The probation officer stated all four of Oscar’s previous homes
denied his readmission, and she had sent applications to all the other group homes
utilized by her department. She recommended [the out-of-state placement] because it
operated a higher level facility than California facilities, had more extensive services, and
more supervision. When pressed by Oscar’s counsel as to its differences from in-state
facilities, the probation officer explained [the out-of-state placement] offers classes more
frequently and provides on-site staff, such as psychiatrists. Additionally, it has an on-site
school and is ‘self-contained,’ which would limit Oscar’s access to the public and ability
to run away. The probation officer further noted California had only two facilities with
an on-site school, both of which had denied Oscar admission.” (Id. at p. 755.) The
probation officer further explained that, while other California facilities might have on-
site schools, “some facilities only service specific counties, and as such, her department
limits its efforts to those that will accept juveniles from Imperial County.” (Ibid.) The


                                              5
court of appeal affirmed the out-of-state placement, because the probation department’s
investigation showed the California facilities were “either unavailable or inadequate.”
(Id. at p. 757.)4
       Nothing comparable to the search for a California placement in Oscar A. occurred
in the present case. In fact, respondent points to no evidence any California placements
were considered, other than LCRS and SFBS. It strains credibility to believe that these
were the only in-state facilities meriting consideration. Further, the Department’s
dispositional report and placement reports made no mention of the services to be
provided by the out-of-state facilities it considered. Such a discussion might have
provided an insight into why California’s programs were believed to be inadequate for
appellant’s needs.
       The placement decision is particularly fact intensive and requires a fully informed
analysis by the juvenile court of the minor’s needs and the programs’ services. For this
reason, we do not prescribe the Oscar A. investigation or any other specific method of
justifying a non-California placement to be applied in all cases. However, the
investigation must leave the juvenile court in a position where it may reasonably make
the finding required by section 727.1(b)(1). That did not occur here.




4
  It is clear that in-state facilities may be considered unavailable if they either reject the
minor or have no room for him or her. We need not address whether other reasonable
limitations on “availability” exist, because neither party has suggested the Department or
the juvenile court relied upon other such considerations in this case. As noted previously,
in Oscar A., supra, 217 Cal.App.4th at page 755, the Imperial County probation officer
acknowledged she did not investigate facilities that do not accept juveniles from her
county. It is unclear whether that was due to the lack of a contract between the probation
department and those other facilities, or for some other reason. Whether and under what
conditions a probation department may restrict the number of “available” California
facilities through its contracting procedures is an issue we need not address. The
Department has not argued it investigated all adequate California facilities that accept
juveniles from San Francisco County.

                                              6
                                      DISPOSITION
       The juvenile court’s dispositional order is reversed. The matter is remanded with
directions that the juvenile court determine whether there is a California facility available
and adequate to meet appellant’s needs.




                                              7
                    SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




BRUINIERS, J.




(A140708)



                8
Superior Court of the City and County of San Francisco, No. JW12-6429, Hon. Donna
Hitchens, Judge.

First District Appellate Project, Jonathan Soglin and Jeremy Price, for Defendant and
Appellant.

Kamala D. Harris, Attorney General, Gerald A. Engler, Senior Assistant Attorney
General, Eric D. Share and Christina Vom Saal, Deputy Attorneys General, for Plaintiff
and Respondent.




                                            9